Judgment affirmed, with costs. Memorandum: We find in the record sufficient competent proof, within the. terms of the forgery bond issued by the defendant, to establish a loss by plaintiff in the amount awarded to it and resulting from its acceptance of a note bearing a forged indorsement which it accepted in good faith and in exchange for property sold and delivered by it. All concur. (The judgment is for plaintiff in an action under a forgery insurance bond.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.